Case 0:20-cv-61610-BB Document 19 Entered on FLSD Docket 10/10/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-61610-BLOOM

 DYNZA MACKEY,

        Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 _____________________________/

                                                ORDER

        THIS CAUSE is before the Court upon the pro se Movant’s “Motion for Further Extension

 of Time.” ECF No. [18]. Movant filed his initial Motion to Vacate pursuant to 28 U.S.C. § 2255

 in August. ECF No. [1]. After Magistrate Judge Reid ordered Movant to amend the Motion, he

 moved for an extension of time, which Judge Reid granted. ECF Nos. [8] & [11].

        Movant has again moved for a further extension, asserting that he needs more time to file

 his Amended Motion because he is unable to access his legal documents or the law library at his

 institution of confinement. ECF No. [18]. He claims that his institution withheld his legal materials

 due to the projected closing of the facility, and is continuing to deny him access even though the

 facility closure has now been delayed until next year. Id. at 2. As such, in addition to his request

 for an extension of time, he requests the Court order the facility to provide him his legal materials

 and access to the law library. Id.

        It is well-settled that inmates are not entitled to equitable tolling of the statute of limitations

 simply based on an inability to access the law library. See Akins v. United States, 204 F.3d 1086,

 1089 (11th Cir. 2000). Regardless, even if Movant was so entitled, he has not alleged any specific
Case 0:20-cv-61610-BB Document 19 Entered on FLSD Docket 10/10/2020 Page 2 of 3

                                                                     Case No. 20-cv-61610-BLOOM


 facts to suggest what issues he wishes to research in the law library in preparation for filing his

 Amended Motion, nor has he alleged any specific facts to suggest that why he needs his legal

 documents to draft the Amended Motion.

        Moreover, “courts should be particularly deferential to the informed discretion of

 corrections officials” in the implementation of prison regulations and procedures. See Turner v.

 Safley, 482 U.S. 78, 90 (1987) (citing Jones v. North Carolina Prisoners’ Union, 433 U.S. 119,

 132 (1977)). Here, Movant does not provide any facts to suggest that such extraordinary

 circumstances exist that would warrant Court interference with prison procedures regarding access

 to the law library at his facility of confinement.

        Lastly, to the extent the Court construes Movant’s request as one for injunctive relief, his

 Motion fails because: (1) he has not established a substantial likelihood of success on the merits;

 and (2) his facility of confinement is a non-party to this action, and he has not established any facts

 that the facility is in privity with the opposing party in this case. See Schiavo ex rel. Schindler v.

 Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005) (stating that a movant must establish a

 substantial likelihood of success on the merits as one of the requirements to warrant injunctive

 relief); ADT LLC v. NorthStar Alarm Services, LLC, 853 F.3d 1348, 1352 (11th Cir. 2017) (finding

 that an injunction can only bind a nonparty if the “relationship between the one who is a party on

 the record and the non-party is sufficiently close”) (internal citation omitted).

        However, the Court is not unsympathetic to Movant’s situation, and will afford him a final

 extension of time to file his Amended Motion to Vacate. Therefore, it is

        ORDERED AND ADJUDGED that

        1. Movant’s “Motion for Further Extension of Time,” ECF No. [18] is GRANTED IN

            PART AND DENIED IN PART. The request for an extension of time is GRANTED,




                                                      2
Case 0:20-cv-61610-BB Document 19 Entered on FLSD Docket 10/10/2020 Page 3 of 3

                                                                Case No. 20-cv-61610-BLOOM


           but the request for an order compelling the institution to provide Movant his legal

           materials and access to the law library is DENIED.

       2. The Clerk shall resend to Petitioner a copy of Judge Reid’s prior Order to Amend, ECF

           No. [5], and a § 2255 form motion.

       3. Petitioner shall file his Amended Motion to Vacate by November 9, 2020, complying

           with all other requirements of Judge Reid’s prior Order.

       4. No further extensions of time will be considered absent circumstances that are truly

           extraordinary.

           DONE AND ORDERED at Miami, Florida, this 9th day of October, 2020.




                                            _________________________________
                                            BETH BLOOM
                                            UNITED STATES DISTRICT JUDGE


 cc:   Dynza Mackey
       19578-104
       D. Ray James
       Correctional Institution
       Inmate Mail/Parcels
       Post Office Box 2000
       Folkston, GA 31537
       PRO SE

       Noticing 2255 US Attorney
       Email: usafls-2255@usdoj.gov




                                                3
